DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowed with main claims 1, 7 and 8 being directed to an image processing apparatus, respectively.
The primary reason for the indication of the allowance of independent claims 1, 7 and 8 and of claims 2-6, which depend therefrom is the inclusion therein of the limitations of “a memory configured to store a machine-learned model produced by performing machine learning using teaching data associating image data generated by reading a document by an image reading device with device abnormality information on abnormality of the image reading device; and when the image reading device reads a document, a processor configured to obtain determine whether a device abnormality associated with the image reading device is present the device abnormality information based on generated image data and the machine-learned model.
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
Further, the Examiner has not found any prior art or a reference which anticipates independent claims 1 , 7 and 8 and/or renders claims 1-8, obvious to one ordinary skill in the art at the time of the invention was made. Thus, claims 1-8 are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677